

[a1043foulkeshelenacic_image1.gif]





















--------------------------------------------------------------------------------

CVS CAREMARK CORPORATION
Change in Control Agreement for
HELENA FOULKES

--------------------------------------------------------------------------------










































--------------------------------------------------------------------------------



Page
1.Definitions.    2
2.Term of Agreement.    5
3.Entitlement to Severance Benefit.    6
4.Confidentiality; Cooperation with Regard to Litigation;
Non-disparagement.    9
5.Non-solicitation.    10
6.Remedies.    11
7.Effect of Agreement on Other Benefits.    11
8.Not an Employment Agreement.    11
9.Resolution of Disputes.    11
10.Assignability; Binding Nature.    11
11.Representation.    12
12.Entire Agreement.    12
13.Amendment or Waiver, Section 409A.    12
14.Severability.    12
15.Survivorship.    12
16.Beneficiaries/References.    13
17.Governing Law/Jurisdiction.    13
18.Notices.    13
19.Headings.    13
20.Counterparts.    14



1
    

--------------------------------------------------------------------------------



This Change in Control Agreement ("Agreement") is made and entered into as of
December 22, 2008 between CVS Pharmacy, Inc. ("CVS") and Helena Foulkes (the
"Executive").
WHEREAS, the Board of Directors (the "Board") of CVS Caremark Corporation ("CVS
Caremark" or the “Company”) believes it is necessary and desirable for the
Company to be able to rely upon Executive to continue serving in his or her
position with the Company in the event of a pending or actual change in control
of CVS Caremark;
WHEREAS, Executive is employed by a Subsidiary of CVS Caremark, and this
Agreement shall not alter Executive's status as an employee at will;
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, CVS and the Executive (individually a "Party" and
together the "Parties) agree as follows:

2
    

--------------------------------------------------------------------------------



1.
Definitions.

a.
"Base Salary" shall mean Executive's annual rate of base salary at the time of
Executive’s termination of employment or, if greater, as in effect immediately
prior to a Change in Control.

b.
"Cause" shall exist if:

i.
Executive willfully and materially breaches Sections 4 or 5 of this Agreement;

ii.
Executive is convicted of a felony involving moral turpitude; or

iii.
Executive engages in conduct that constitutes willful gross neglect or willful
gross misconduct in carrying out Executive’s duties under this Agreement,
resulting, in either case, in material harm to the financial condition or
reputation of the Company.

For purposes of this Agreement, an act or failure to act on Executive's part
shall be considered "willful" if it was done or omitted to be done by Executive
not in good faith, and shall not include any act or failure to act resulting
from any incapacity of Executive. A termination for Cause shall not take effect
absent compliance with the provisions of this paragraph. Executive shall be
given written notice by the Company of its intention to terminate Executive’s
employment for Cause, such notice (A) to state in detail the particular act or
acts or failure or failures to act that constitute the grounds on which the
proposed termination for Cause is based and (B) to be given within 90 days of
the Company's learning of such act or acts or failure or failures to act.
Executive shall have 20 days after the date that such written notice has been
given to Executive in which to cure such conduct, to extent such cure is
possible. If Executive fails to cure such conduct, Executive shall then be
entitled to a hearing before the Committee, or an officer or officers designated
by the Committee, at which Executive is entitled to appear. Such hearing shall
be held within 25 days of such notice to Executive, provided Executive requests
such hearing within 10 days of the written notice from the Company of the
intention to terminate Executive for Cause. If, within five days following such
hearing, Executive is furnished written notice by the Committee confirming that,
in its judgment, grounds for Cause on the basis of the original notice exist,
Executive shall thereupon be terminated for Cause. Executive's right to cure in
accordance with this provision applies only in the event of a Change in Control
as defined in Section 1(c) below and does not alter Executive's "at will"
employment status.
c.
A “Change in Control” shall be deemed to have occurred if:

(i)
any Person (other than (w) the Company, (x) any trustee or other fiduciary
holding securities under any employee benefit plan of the Company, (y) any
company owned, directly or indirectly, by the stockholders of the Company
immediately after the occurrence with respect to which the evaluation is being
made in substantially the same proportions as their ownership of the common
stock of the Company immediately prior to such occurrence or (z) any surviving
or resulting entity from a merger or consolidation referred to in clause (iii)
below that does not constitute a Change of Control under clause (iii) below)
becomes the Beneficial Owner (except that a Person shall be deemed to be the
Beneficial Owner of all shares that any such Person has the right


3
    

--------------------------------------------------------------------------------



to acquire pursuant to any agreement or arrangement or upon exercise of
conversion rights, warrants or options or otherwise, without regard to the sixty
day period referred to in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company or of any subsidiary owning directly or
indirectly all or substantially all of the consolidated assets of the Company (a
"Significant Subsidiary"), representing 30% or more of the combined voting power
of the Company's or such Significant Subsidiary's then outstanding securities;
(ii)
during any period of twelve (12) consecutive months, individuals who at the
beginning of such period constitute the Board, and any new director whose
election by the Board or nomination for election by the Company's stockholders
was approved by a vote of at least a majority of the directors then still in
office who either were directors at the beginning of the twelve (12) month
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board;



(iii)
the consummation of a merger or consolidation of the Company or any Significant
Subsidiary with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company or a Significant Subsidiary
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving or resulting entity) more than 50% of the combined voting power of the
surviving or resulting entity outstanding immediately after such merger or
consolidation; or



(iv)
the consummation of a transaction (or series of transactions within a 12 month
period) which constitutes the sale or disposition of all or substantially all of
the consolidated assets of the Company but in no event assets having a gross
fair market value of less than 40% of the total gross fair market value of all
of the consolidated assets of the Company (other than such a sale or disposition
immediately after which such assets will be owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of the common stock of the Company immediately prior to such sale or
disposition)



For purposes of this definition:


(A)
The term "Beneficial Owner" shall have the meaning ascribed to such term in Rule
13d-3 under the Exchange Act (including any successor to such Rule).



(B)
The term "Exchange Act" means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.



(C)
The term "Person" shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d) thereof,
including "group" as defined in Section 13(d) thereof.



d.
"Committee" shall mean the Management Planning and Development Committee of the
Board, or the corresponding committee of the board of directors of a successor
to CVS Caremark.


4
    

--------------------------------------------------------------------------------



e.
"Company" shall mean, collectively, CVS Caremark and any Subsidiary or affiliate
of CVS Caremark.

f.
"Confidential Information" shall have the meaning set forth in Section 4 below.

g.
"Constructive Termination Without Cause" shall mean a termination of the
Executive's employment at Executive’s initiative following the occurrence,
without the Executive's written consent, of one or more of the following events
(except as a result of a prior termination):

i.
an assignment of any duties to Executive that is inconsistent with Executive’s
status as a member of the senior management of CVS Caremark;

ii.
a decrease in Executive's annual base salary or target annual incentive award
opportunity;

iii.
any failure to secure the agreement of any successor to CVS Caremark to fully
assume the Company’s obligations under this Agreement; or

iv.
a relocation of Executive's principal place of employment more than 35 miles
from Executive’s place of employment before such relocation.

h.
"Disability" shall mean disability as that term is defined in the Company's
Long-Term Disability Plan.

i.
"Effective Date" shall have the meaning set forth in Section 2 below.

j.
"Original Term" shall have the meaning set forth in Section 2 below.

k.
"Renewal Term" shall have the meaning set forth in Section 2 below.

l.
"Severance Period" shall mean the period of 18 months following the termination
of Executive's employment with the Company.

m.
"Subsidiary" shall have the meaning set forth in Section 4 below.

n.
"Term" shall have the meaning set forth in Section 2 below.

o.
“termination of employment”, “employment is terminated” and other similar words
shall mean with respect to Executive

(i)    for any plan or arrangement that is subject to the rules of Section 409A
of the Internal Revenue Code (the “Code”) a “Separation from Service” as such
term is defined in the Income Tax Regulations under Section 409A (the “409A
Regulations”) of the Code as modified by the rules described below:


(A)
except in the case where Executive is on a bona fide leave of absence pursuant
to the Company’s policies as provided below, Executive is deemed to have
incurred a Separation from Service on a date if the company and Executive
reasonably anticipate that the level of services to be performed by Executive
after such date would be permanently reduced to 20% or less of the average
services rendered by Executive during the immediately preceding 36-month period
(or the total period of employment, if less than


5
    

--------------------------------------------------------------------------------



36 months), disregarding periods during which Executive was on a bona fide leave
of absence;


(B)
if Executive is absent from work due to military leave, sick leave, or other
bona fide leave of absence pursuant to the Company’s policies, Executive shall
incur a Separation from Service on the first date that the rules of (A), above,
are satisfied following the later of (i) the six-month anniversary of the
commencement of the leave or (ii) the expiration of Executive’s right, if any,
to reemployment under statute, contract or Company policy;



(C)
Executive shall be considered to continue employment and to not have a
Separation from Service while on a bona fide leave of absence pursuant to the
Company’s policies if the leave does not exceed 6 consecutive months (12) months
for a disability leave of absence) or, if longer, so long as the Executive
retains a right to reemployment with the Company or an Affiliate under an
applicable statute, contract or Company policy. For this purpose, a “disability
leave of absence” is an absence due to any medically determinable physical or
mental impairment of Executive that can be expected to result in death or can be
expected to last for a continuous period of not less than 6 months, where such
impairment causes the Participant to be unable to perform the duties of his job
or a substantially similar job;



(D)
for purposes of determining whether another organization is an Affiliate of the
Company, common ownership of at least 50% shall be determinative;



(E)
the Company specifically reserves the right to determine whether a sale or other
disposition of substantial assets to an unrelated party constitutes a Separation
from Service with respect to Executive providing services to the seller
immediately prior to the transaction and providing services to the buyer after
the transaction. Such determination shall be made in accordance with the
requirements of Section 409A of the Code; or

(ii)
for any plan or arrangement that is not subject to the rules of Section 409A of
the Code, the complete cessation of providing service to the Company or any
Affiliate as an employee.

2.
Term of Agreement.

The term of this Agreement shall commence on the date of this Agreement (the
"Effective Date") and end on the third anniversary of such date (the "Original
Term"). The Original Term shall be automatically renewed for successive one-year
terms (the "Renewal Terms") unless at least 180 days prior to the expiration of
the Original Term or any Renewal Term, either Party notifies the other Party in
writing that he/she or it is electing to terminate this Agreement at the
expiration of the then current Term. "Term" shall mean the Original Term and all
Renewal Terms. If a Change in Control shall have occurred during the Term,
notwithstanding any other provision of this Section 2, the Term shall not expire
earlier than two years after such Change in Control.
3.
Entitlement to Severance Benefit.

a.
Severance Benefit. In the event Executive's employment with the Company is
Terminated Without Cause, other than due to death, or Disability, or in the
event there is a Constructive Termination Without Cause within two years
following a Change in Control, Executive shall be entitled to receive:


6
    

--------------------------------------------------------------------------------



i.
Base Salary through the date of termination of Executive's employment, which
shall be paid in a cash lump sum not later than 15 days following Executive's
termination of employment;

ii.
An amount equal to 1.5 times Executive's Base Salary in effect on the date of
termination of Executive's employment (or in the event a reduction in Base
Salary is a basis for a Constructive Termination Without Cause, then the Base
Salary in effect immediately prior to such reduction), payable in a cash lump
sum following Executive's termination of employment;

iii.
An amount equal to the most recently established target annual cash incentive
bonus amount, pro rated based on the portion of the performance year that
Executive has worked as of the date of Executive’s termination. The Base Salary
will be determined in accordance with Section 3.a.ii. Such payment of a pro rata
annual cash incentive bonus and cash in lieu of Performance-Based Restricted
Stock will be payable in a cash lump sum following Executive's termination of
employment;

iv.
An amount equal to 1.5 times the most recently established target annual
incentive cash bonus amount, payable in a cash lump sum following the
Executive's termination of employment;

v.
Elimination of all restrictions on any restricted stock or restricted .stock
unit awards outstanding at the time of termination of employment (other than
awards under the Company's Partnership Equity Program, which shall be governed
by the terms of such awards);

vi.
Immediate vesting of all outstanding stock options and the right to exercise
such stock options for the remainder of the full term of such option (other than
awards under the Company's Partnership Equity Program, which shall be governed
by the terms of such awards);

vii.
The balance of any incentive awards earned as of December 31 of the prior year
(but not yet paid), which shall be paid in a single lump sum not later than 15
days following Executive's termination of employment;

viii.
Settlement of all deferred compensation arrangements in accordance with any then
applicable deferred compensation plan or election form;

ix.
Continued participation in all medical, health and life insurance plans at the
same benefit level at which Executive was participating on the date of
termination of Executive’s employment until the earlier of:

1.
the end of the Severance Period; or

2.
the date, or dates, Executive receives equivalent coverage and benefits under
the plans and programs of a subsequent employer (such coverage and benefits to
be determined on a coverage-by-coverage, or benefit-by-benefit, basis);

provided that (1) if Executive is precluded from continuing Executive’s
participation in any employee benefit plan or program as provided in this clause
(ix) of this Section 3.a, Executive shall receive cash payments equal on an
after-tax basis to the cost to Executive of obtaining the benefits provided
under the

7
    

--------------------------------------------------------------------------------



plan or program in which Executive is unable to participate for the period
specified in this clause (ix) of this Section 3.a, (2) such cost shall be deemed
to be the lowest reasonable cost that would be incurred by Executive in
obtaining such benefit on an individual basis, and (3) payment of such amounts
shall be made quarterly in arrears; and
x.
other or additional benefits then due or earned in accordance with applicable
plans and programs of the Company.

b.
Excise Tax Gross-Up. If while a member of the Business Planning Committee of the
Company Executive becomes entitled to one or more payments (with a "payment"
including, without limitation, the vesting of an option or other non-cash
benefit or property), whether pursuant to the terms of this Agreement or any
other plan, arrangement, or agreement with the Company or any affiliated company
(the "Total Payments"), which are or become subject to the tax imposed by Code
Section 4999 (or any similar tax that may hereafter be imposed) (the "Excise
Tax"), the Company shall pay to Executive at the time specified below an
additional amount (the "Gross-up Payment") (which shall include, without
limitation, reimbursement for any penalties and interest that may accrue in
respect of such Excise Tax) such that the net amount retained by the Executive,
after reduction for any Excise Tax (including any penalties or interest thereon)
on the Total Payments and any federal, state and local income or employment tax
and Excise Tax on the Gross-up Payment provided for by this Section 3.b., but
before reduction for any federal, state, or local income or employment tax on
the Total Payments, shall be equal to the sum of (a) the Total Payments, and (b)
an amount equal to the product of any deductions disallowed for federal, state,
or local income tax purposes because of the inclusion of the Gross-up Payment in
Executive's adjusted gross income multiplied by the highest applicable marginal
rate of federal, state, or local income taxation, respectively, for the calendar
year in which the Gross-up Payment is to be made. For purposes of determining
whether any of the Total Payments will be subject to the Excise Tax and the
amount of such Excise Tax:



(i)
The Total Payments shall be treated as "parachute payments" within the meaning
of Code Section 280G(b)(2), and all "excess parachute payments" within the
meaning of Code Section 280G(b)(1) shall be treated as subject to the Excise
Tax, unless, and except to the extent that, in the written opinion of
independent compensation consultants, counsel or auditors of nationally
recognized standing ("Independent Advisors") selected by the Company and
reasonably acceptable to the Executive, the Total Payments (in whole or in part)
do not constitute parachute payments, or such excess parachute payments (in
whole or in part) represent reasonable compensation for services actually
rendered within the meaning of Code Section 280G(b)(4) in excess of the base
amount within the meaning of Code Section 280G(b)(3) or are otherwise not
subject to the Excise Tax;

(ii)
The amount of the Total Payments which shall be treated as subject to the Excise
Tax shall be equal to the lesser of (A) the total amount of the Total Payments
or (B) the total amount of excess parachute payments within the meaning of Code
Section 280G(b)(1) (after applying clause (i) above); and

(iii)
The value of any non-cash benefits or any deferred payment or benefit shall be
determined by the Independent Advisors in accordance with the principles of Code
Sections 280G(d)(3) and (4).


8
    

--------------------------------------------------------------------------------



For purposes of determining the amount of the Gross-up Payment, Executive shall
be deemed (A) to pay federal income taxes at the highest marginal rate of
federal income taxation for the calendar year in which the Gross-up Payment is
to be made; (B) to pay any applicable state and local income taxes at the
highest marginal rate of taxation for the calendar year in which the Gross-up
Payment is to be made, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes if paid in
such year (determined without regard to limitations on deductions based upon the
amount of Executive's adjusted gross income); and (C) to have otherwise
allowable deductions for federal, state, and local income tax purposes at least
equal to those disallowed because of the inclusion of the Gross-up Payment in
Executive's adjusted gross income. In the event that the Excise Tax is
subsequently determined to be less than the amount taken into account hereunder
at the time the Gross-up Payment is made, Executive shall repay to the Company
at the time that the amount of such reduction in Excise Tax is finally
determined (but, if previously paid to the taxing authorities, not prior to the
time the amount of such reduction is refunded to Executive or otherwise realized
as a benefit by Executive) the portion of the Gross-up Payment that would not
have been paid if such Excise Tax had been applied in initially calculating the
Gross-up Payment, plus interest on the amount of such repayment at the rate
provided in Code Section 1274(b)(2)(B). In the event that the Excise Tax is
determined to exceed the amount taken into account hereunder at the time the
Gross-up Payment is made (including by reason of any payment the existence or
amount of which cannot be determined at the time of the Gross-up Payment), the
Company shall make an additional Gross-up Payment in respect of such excess
(plus any interest and penalties payable with respect to such excess) at the
time that the amount of such excess is finally determined.
The Gross-up Payment provided for above shall be paid on the 30th day (or such
earlier date as the Excise Tax becomes due and payable to the taxing
authorities) after it has been determined that the Total Payments (or any
portion thereof) are subject to the Excise Tax; provided, however, that if the
amount of such Gross-up Payment or portion thereof cannot be finally determined
on or before such day, the Company shall pay to Executive on such day an
estimate, as determined by the Independent Advisors, of the minimum amount of
such payments and shall pay the remainder of such payments (together with
interest at the rate provided in Code Section 1274(b)(2)(B)), as soon as the
amount thereof can be determined. In the event that the amount of the estimated
payments exceeds the amount subsequently determined to have been due, such
excess shall constitute a loan by the Company to Executive, payable on the fifth
day after demand by the Company (together with interest at the rate provided in
Code Section 1274(b)(2)(B)). If more than one Gross-up Payment is made, the
amount of each Gross-up Payment shall be computed so as not to duplicate any
prior Gross-up Payment. The Company shall have the right to control all
proceedings with the Internal Revenue Service that may arise in connection with
the determination and assessment of any Excise Tax and, at its sole option, the
Company may pursue or forego any and all administrative appeals, proceedings,
hearings, and conferences with any taxing authority in respect of such Excise
Tax (including any interest or penalties thereon); provided, however, that the
Company's control over any such proceedings shall be limited to issues with
respect to which a Gross-up Payment would be payable hereunder, and Executive
shall be entitled to settle or contest any other issue raised by the Internal
Revenue Service or any other taxing authority. Executive shall cooperate with
the Company in any proceedings relating to the determination and assessment of
any Excise Tax and shall not take any position or action that would materially
increase the amount of any Gross-Up Payment hereunder.
c.
No Mitigation; No Offset. In the event of any termination of employment under
this Section 3, Executive shall be under no obligation to seek other employment,
and the


9
    

--------------------------------------------------------------------------------



amounts due Executive under this Agreement shall not be offset by any
remuneration attributable to any subsequent employment that Executive may
obtain.
d.
Nature of Payments. Any amounts due under this Section 3 are in the nature of
severance payments considered to be reasonable by the Company and are not in the
nature of a penalty.

e.
Exclusivity of Severance Benefit. Upon termination of Executive's employment
during the Term, Executive shall not be entitled to any severance payments or
severance benefits from the Company, or any other payments by the Company, other
than the Severance Benefit provided in this Section 3, except as required by
law.

f.
General Release of Claims. Executive agrees, as a condition of payment of the
Severance Benefit provided for in this Section 3, that Executive will execute
within 60 days of Executive’s termination of employment a separation agreement,
in a form reasonably satisfactory to the Company, that includes a general
release of any and all claims arising out of Executive's employment or
termination of employment with the Company, other than claims for (i)
enforcement of this Agreement, (ii) enforcement of Executive's rights under any
of the Company's incentive compensation, equity and/or employee benefit plans
and programs to which Executive is entitled under this Agreement, and (iii) any
tort for personal injury not arising out of or related to Executive’s employment
or termination of employment.

g.
Subject to the provisions of Section 13(b), all payments to be made pursuant to
this Section 3 upon the termination of employment of Executive shall be made or
commence, as the case may be, within 75 days after the Executive’s termination
of employment provided, however, that if such termination of employment is after
October 17 of a year, the payout or first payment, as the case may be, shall be
made at the end of such 75 day period.

4.
Confidentiality; Cooperation with Regard to Litigation; Non-disparagement.

a.
During the Term and thereafter, Executive shall not, without the prior written
consent of the Company, disclose to anyone (except in good faith in the ordinary
course of business to a person who will be advised by Executive to keep such
information confidential) or make use of any confidential information except in
the performance of Executive’s duties hereunder or when required to do so by
legal process, by any governmental agency having supervisory authority over the
business of the Company or by any administrative or legislative body (including
a committee thereof) that requires Executive to divulge, disclose or make
accessible such information. In the event that Executive is so ordered,
Executive shall give prompt written notice to the Company in order to allow the
Company the opportunity to object to or otherwise resist such order.

b.
During the Term and thereafter, Executive shall not disclose the existence or
contents of this Agreement beyond what is disclosed in the proxy statement or
documents filed with the government unless and to the extent such disclosure is
required by law, by a governmental agency, or in a document required by law to
be filed with a governmental agency or in connection with enforcement of his/her
rights under this Agreement. In the event that disclosure is so required,
Executive shall give prompt written notice to the Company in order to allow the
Company the opportunity to object to or otherwise resist such requirement. This
restriction shall not apply to such disclosure by Executive to members of
his/her immediate family, his/her tax, legal or financial advisors, any lender,
or tax authorities, or to potential future employers to the extent necessary,
each of whom shall be advised not to disclose such information.


10
    

--------------------------------------------------------------------------------



c.
“Confidential Information" shall mean all information concerning the business of
the Company or any Subsidiary relating to any of their products, product
development, trade secrets, customers, suppliers, finances, and business plans
and strategies. Excluded from the definition of Confidential Information is
information (i) that is or becomes part of the public domain, other than through
the breach of this Agreement by Executive or (ii) regarding the Company's
business or industry properly acquired by Executive in the course of Executive’s
career as an Executive in the Company's industry and independent of Executive's
employment by the Company. For this purpose, information known or available
generally within the trade or industry of the Company or any Subsidiary shall be
deemed to be known or available to the public.

d.
"Subsidiary" shall mean any corporation or other business entity owned or
controlled directly or indirectly by CVS Caremark.

e.
Executive agrees to cooperate with the Company, during the Term and thereafter
(including following Executive's termination of employment for any reason), by
being reasonably available to testify on behalf of the Company or any Subsidiary
in any action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, and to assist the Company, or any Subsidiary, in any such action,
suit, or proceeding, by providing information and meeting and consulting with
the Board or its representatives or counsel, or representatives or counsel to
the Company, or any Subsidiary as requested; provided, however that the same
does not materially interfere with Executive’s then current professional
activities. The Company agrees to reimburse Executive on an after tax basis, for
all reasonable expenses actually incurred in connection with Executive’s
provision of testimony or assistance.

f.
Executive agrees that, during the Term and thereafter (including following
Executive's termination of employment for any reason) Executive will not make
statements or representations, or otherwise communicate, directly or indirectly,
in writing, orally, or otherwise, or take any action which may, directly or
indirectly, disparage or be damaging to the Company or any Subsidiary or their
respective officers, directors, employees, advisors, businesses or reputations.
Notwithstanding the foregoing, nothing in this Agreement shall preclude
Executive from making truthful statements or disclosures that are required by
applicable law, regulation or legal process.

5.
Non-solicitation.

During the period beginning with the Effective Date and ending 18 months
following the termination of Executive's employment with the Company, Executive,
whether acting on Executive’s own behalf or by, through or on behalf of any
third party, shall not (a) hire any employees of the Company or any Subsidiary,
or recruit or solicit any such employees or encourage them to terminate their
employment with the Company or any Subsidiary; (b) accept business from any
customers of the Company or any Subsidiary, or solicit or encourage any
customers, joint venture partners or investors of the Company or any Subsidiary
to terminate or diminish their relationship with the Company or any Subsidiary
or to violate any agreement with the Company or any Subsidiary. For purposes of
subsection 5(a), an employee of the Company or any Subsidiary means any person
who was employed by the Company or any Subsidiary within 180 days of such
hiring, recruitment, solicitation or encouragement. Executive agrees to make any
employer with which Executive becomes employed during the 18-month period
following Executive's termination with the Company aware of this
non-solicitation obligation upon commencing employment with such subsequent
entity.
6.
Remedies.

In addition to whatever other rights and remedies the Company may have at equity
or in law, the Company (a) shall have the right to immediately terminate all
payments and benefits due under this Agreement if Executive breaches any of the
provisions contained in Sections 4 or 5 above, and (b) shall have the right to
seek injunctive relief in any court of competent jurisdiction if Executive
breaches or threatens to breach any of the provisions contained in Sections 4 or
5 above. Executive acknowledges that such a breach would cause irreparable
injury and that money damages would not provide an adequate remedy for the
Company; provided, however, the foregoing shall not prevent Executive from
contesting the issuance of any such injunction on the ground that no violation
or threatened violation of Sections 4 or 5 has occurred.
7.
Effect of Agreement on Other Benefits.

Except as specifically provided in this Agreement, the existence of this
Agreement shall not be interpreted to preclude, prohibit or restrict the
Executive's participation in any other employee benefit or other plans or
programs in which he /she currently participates.
8.
Not an Employment Agreement.

This Agreement is not, and nothing herein shall be deemed to create, a contract
of employment between Executive and the Company. The Company may terminate the
employment of Executive at any time and for any reason, subject to the terms of
any employment agreement between the Company and Executive that may then be in
effect.
9.
Resolution of Disputes.

Any controversy or claim arising out of or relating to this Agreement or any
breach or asserted breach hereof or questioning the validity and binding effect
hereof arising under or in connection with this Agreement, other than seeking
injunctive relief under Sections 4 or 5, shall be resolved by binding
arbitration, to be held at an office closest to the Company’s principal offices
in accordance with the rules and procedures of the American Arbitration
Association. Judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. Pending the resolution of any
arbitration or court proceeding, the Company shall continue payment of all
amounts and benefits due Executive under this Agreement. All reasonable costs
and expenses of any arbitration or court proceeding (including fees and
disbursements of counsel) shall be paid on behalf of or reimbursed to Executive
promptly by the Company; provided, however, that no reimbursement shall be made
of such expenses if and to the extent the arbitrator(s) determine(s) that any of
Executive’s litigation assertions or defenses were in bad faith or frivolous.
10.
Assignability; Binding Nature.

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of Executive) and permitted
assigns. No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company except that such rights or obligations
may be assigned or transferred in connection with the sale or transfer of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations and
duties of the Company, as contained in this agreement, either contractually or
as a matter of law. The Company further agrees that, in the event of a sale or
transfer of assets as described in the preceding sentence, it shall take
whatever action it legally can in order to cause such assignee or transferee to
expressly assume the liabilities, obligations and duties of the Company
hereunder. No rights or obligations of Executive under this Agreement may be
assigned or transferred by Executive other than his/her, rights to compensation
and benefits, which may be transferred only by will or operation of law, except
as provided in Section 16 below.
11.
Representation.

The Company represents and warrants that it is fully authorized and empowered to
enter into this Agreement and that the performance of its obligations under this
Agreement will not violate any agreement between it and any other person, firm
or organization.
12.
Entire Agreement.

This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the Parties with respect thereto.
13.
Amendment or Waiver, Section 409A.

(a)
No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by Executive and an authorized officer of the Company. No
waiver by either Party of any breach by the other Party of any condition or
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by
Executive or an authorized officer of the Company, as the case may be.

(b)
Executive and Company agree that it is the intent of the parties that this
Agreement not violate any applicable provision of, or result in any additional
tax or penalty under, Section 409A of the Code, as amended, and that to the
extent any provisions of this Agreement do not comply with such Code Section
409A the parties will make such changes as are mutually agreed upon in order to
comply with Code Section 409A. In all events, to the extent required to avoid a
violation of the applicable rules under all Section 409A by reason of Code
Section 409A(a)(2)(B)(i), payment of any amounts subject to Code Section 409A
shall be delayed until the relevant date of payment that will result in
compliance with the rules of Code Section 409A(a)(2)(B)(i).

14.
Severability.

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be - unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.
15.
Survivorship.

The respective rights and obligations of the Parties hereunder shall survive any
termination of Executive's employment to the extent necessary to the intended
preservation of such rights and obligations.
16.
Beneficiaries/References.

Executive shall be entitled, to the extent permitted under any applicable law,
to select and change a beneficiary or beneficiaries to receive any compensation
or benefit payable hereunder following Executive's death by giving the Company
written notice thereof. In the event of Executive's death or a judicial
determination of his/her incompetence, references in this Agreement to Executive
shall be deemed, where appropriate, to refer to his/her beneficiary, estate or
other legal representative.
17.
Governing Law/Jurisdiction.

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of Rhode Island without reference to principles of conflict of
laws. Subject to Section 6, the Company and Executive hereby consent to the
jurisdiction of any or all of the following courts for purposes of resolving any
dispute under this Agreement: (i) the United States District Court for Rhode
Island or (ii) any of the courts of the State of Rhode Island. The Company and
Executive further agree that any service of process or notice requirements in
such proceeding shall be satisfied if the rules of such court relating thereto
have been substantially satisfied. The Company and Executive hereby waive, to
the fullest extent permitted by applicable law, any objection which it or he/she
may now or hereafter have to such jurisdiction and any defense of inconvenient
forum.
18.
Notices.

Any notice given to a Party shall be in writing and shall be deemed to have been
given when delivered personally or sent by certified or registered mail, postage
prepaid, return receipt requested, duly addressed to the Party concerned at the
address indicated below or to, such changed address as such Party may
subsequently give such notice of:
If to CVS:
CVS Pharmacy, Inc.
One CVS Drive
Woonsocket, RI 02895
Attention: Corporate Secretary
If to Executive:
Helena Foulkes
120 Brown Street
Providence, RI 02905
19.
Headings.

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

11
    

--------------------------------------------------------------------------------



20.
Counterparts.

This Agreement may be executed in two or more counterparts.
In WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.


CVS Pharmacy, Inc.
By:
/s/ V. Michael Ferdinandi
Name: V. Michael Ferdinandi
Title: Senior Vice President
Human Resources, Corporate Communications and Community Relations







Executive
/s/ Helena Foulkes
Helena Foulkes
Senior Vice President, Health Care Services






12
    